Filed 12/23/20 Banda v. Wash CA5




                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
 publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
 or ordered published for purposes of rule 8.1115.




            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      FIFTH APPELLATE DISTRICT


   MARIA BANDA,
                                                                                              F076986
            Plaintiff and Respondent,
                                                                              (Super. Ct. No. 13CECG03846)
                     v.

   JOHN WASH,                                                              ORDER MODIFYING OPINION AND
                                                                               DENYING REHEARING
            Defendant and Appellant.                                         [NO CHANGE IN JUDGMENT]



 THE COURT:
          It is hereby ordered that the nonpublished opinion filed on December 1, 2020, be
 modified as follows:
          1.        At the top of page 4, the second and third full sentences on the page
 beginning “Maria asserted” and “She also alleged” are deleted and replaced with the
 following sentences:

          Attachments to Maria’s request on mandatory Judicial Council form CH-
          100 asserted, among other things, that John “is continually and with
          increasing severity stalking, committing surveillance, harassing,
          intimidating, threatening, menacing, [and] intentionally injured (Maria
          Banda)” and, one evening, she went to shut the gate securing her home and
       business, the gate had been taken off its hinges by John without her prior
       knowledge, and the gate fell on her, injuring her head and spinal area. An
       attachment also asserted John had taken down gates that protected Maria’s
       home and business from intruders such that she had lost inventory to
       thieves and perhaps John himself.
       2. On page 7, the following sentences are added to the end of the first paragraph:

       Therefore, the condition stated in the July 6, 2015 preliminary injunction
       order has not been satisfied and, as a result, the terms of the injunction have
       not gone into effect. Furthermore, nothing in this opinion or this court’s
       prior opinions should be interpreted as implying the terms of the
       preliminary injunction are enforceable without the posting of a bond.
       3.     On page 7, the following sentence is added to the end of footnote 4:

       Nothing in John’s petition for rehearing convinces us that those issues
       could or should be resolved by this court in this appeal.
      4.      On page 8, the second full paragraph, after the seventh sentence ending in
“restraining order” the following sentence is inserted.

       We note this evidence of John’s direct violation of the terms of the
       restraining order included, but was not limited to, Maria’s testimony that on
       July 5, 2015, John and Guy Hutchins were on an ATV using the driveway
       on the north side of her house and were within the 200-yard protected area.
       5.     On page 8, second full paragraph, form a new paragraph starting with the
sentence beginning “The court said John ‘essentially conceded …’”
       6.     On page 24, insert the following sentences at the end of the paragraph
ending in “orchards is overbroad”:

       The contention in John’s petition for rehearing that the restraining order
       does not apply to him when he is in his own work area is incorrect. As
       written, it does apply to him in that area and its application is one of the
       reasons the restraining order should be modified. If it did not apply, there
       would be no need to modify the restraining order. Furthermore, the
       overbreadth of the order does not excuse John from complying with its
       terms. The proper remedy is not ignoring the terms, but to seek their
       modification.




                                             2.
      There is no change in the judgment.

      Appellant’s petition for rehearing filed on December 16, 2020, is hereby
denied.



                                                                FRANSON, Acting P.J.
WE CONCUR:



SMITH, J.



DESANTOS, J.




                                            3.
 Filed 12/1/20 Banda v. Wash CA5 (unmodified opinion)




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    MARIA BANDA,
                                                                                             F076986
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. 13CECG03846)
                    v.

    JOHN WASH,                                                                            OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Rosemary T.
McGuire, Judge.
         John Wash, in pro. per., for Defendant and Appellant.
         Law Office of Daniel L. Harralson and Daniel L. Harralson for Plaintiff and
Respondent.
                                                        -ooOoo-
         Defendant John Wash appeals from an order renewing a civil harassment
restraining order against him and denying his motion to modify the terms of the




*        Before Franson, Acting P.J., Smith, J. and DeSantos, J.
restraining order. (Code Civ. Proc., §§ 527.6, subd. (j)(1), 533.)1 The persons protected
by the restraining order are plaintiff Maria Banda, the wife of John’s deceased brother,
and her two adult sons. John contends (1) the evidence is insufficient to support the
implied finding that harassment was likely to recur in the future; (2) the stay-away orders
were unconstitutionally overbroad; (3) filming or recording Maria cannot constitute
harassment because she often photographs or records him; (4) Maria’s sons should not
have been included in the renewal order; (5) the trial court erred in failing to consider the
legitimate purpose of his conduct that Maria argued constituted harassment; and (6) the
trial court erred in excluding hearsay evidence. Also, John raises two questions of
statutory construction relating to the duration of the renewed order. First, he contends the
maximum renewal period was three years, not five years. Second, he contends the
maximum length of the renewal period is calculated from the expiration date of the
original restraining order, not the date of the hearing.
       We reach the following conclusions. First, John has not established the existence
of an error requiring outright reversal of the renewed restraining order. Second, the
restraining order is unconstitutionally overbroad because it impacts John’s constitutional
rights more than reasonably necessary to protect Maria. This defect requires the trial
court’s orders to be vacated and the matter remanded for further proceedings. If the
renewal request is granted on remand, the trial court must clarify and narrow the
restraining order’s terms to avoid unnecessarily impacting John’s constitutionally
protected interests, which relate to, among other things, his residence and place of self-
employment. Third, during the hearing on remand, relevant evidence must not be
excluded on the ground it is hearsay. Fourth, if a modified restraining order is renewed,



1      All further statutory references are to the Code of Civil Procedure. All statutory
references are to the version of the statute in effect in 2017, when Maria’s request for a
renewal of the civil harassment restraining order was filed, heard and granted.


                                              2.
the maximum renewal period shall be no more than five years, with the starting date of
the period calculated from the date the original restraining order expired, March 20, 2017.
       We therefore reverse the order and remand for further proceedings.
                              FACTS AND PROCEEDINGS
       Appellant John Wash and respondent Maria Banda live in separate residences on
approximately 100 acres of agricultural land located at 3535 and 3473 South Temperance
Avenue, Fresno. Maria is the widow of John’s deceased brother. The history of John
and Maria is described in this court’s other unpublished opinions, including John Wash v.
Maria Banda Wash, case No. F075724 (F075724), which was filed on November 19,
2020. In F075724, the denial of John’s request for civil harassment restraining order
against Maria is affirmed. Much of the parties’ history, which includes at least 11
lawsuits in Fresno County Superior Court and 12 appeals and eight writ proceedings in
this court, need not be repeated here.
       The 100-acre parcel is half a mile wide from its eastern boundary formed by South
Temperance Avenue to its western boundary. The parcel’s north-south dimension is
1,694 feet, which is 66 feet (i.e., one chain or four rods) less than one-third of a mile.
The residences share a portion of a driveway connected to Temperance Avenue. John’s
residence is north of the shared portion of the driveway, about 250 feet west of
Temperance Avenue. Maria’s residence is reached by continuing west on the driveway,
past the T intersection created by the driveway leading to John’s residence. The
configuration of the residences, a well and the driveways are shown on a plot plan
approved by the County of Fresno, Public Works and Development Services Department
on May 5, 1987. The plot plan shows John’s residence is approximately 500 feet to the
northeast of Maria’s residence.
Initial Restraining Order
       In December 2013, Maria filed a request for civil harassment restraining orders
against John under section 527.6. The Fresno Superior Court assigned the matter case

                                              3.
No. 13CECG03846. Maria sought protection for herself, her two sons, other relatives,
and employees of her business. Maria asserted, among other things, that John cut the
locks on the gates to her driveway multiple times, removed the gates, placed a storage
container across the driveway, threatened her, and followed and filmed her as she went
about her business. She also alleged that on October 22, 2013, John removed a gate from
its hinges without notice to her; when she shut the gate, it fell on her, causing serious
injuries.
       The day after Maria filed her request, the trial court issued a temporary restraining
order and set a hearing date. On March 20, 2014, after a two-day trial, the court issued a
three-year restraining order using mandatory Judicial Council form CH-130. The
personal conduct orders prohibited John from harassing, intimidating, striking,
threatening or contacting Maria and her sons and also stated: “No filming, recording or
otherwise intimidating any protected person herein.” The stay-away orders required John
to stay at least 200 yards2 away from the protected persons, and from Maria’s home,
workplace, vehicle, and “any pump[,] valve or other farming equipment located within
the protected radius of” Maria. The preprinted text in item 7.b. of the stay-away orders
stated: “This stay-away order does not prevent you from going to or from your home or
place of employment.” The trial court also ordered John to pay Maria’s attorney fees and
costs, in the total sum of $16,814. John appealed the restraining order and the award of
attorney fees.
Other Orders: Well and Pump
       About 15 months after the restraining order was issued and while John’s appeal
was pending, the trial court in case No. 15CECG00967 filed an “ORDER ON EX



2      A circle with a radius of 200 yards encompasses approximately 26 acres. In
comparison, a circle with a radius of 110 yards—the length of a standard city block—
contains approximately 7.8 acres. A standard city block is 2.5 acres.


                                              4.
PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND OSC RE:
PRELIMINARY INJUNCTION.” The June 15, 2015 order stated:
       “Pending hearing on the Order to Show Cause, plaintiff, Maria S. Banda-Wash, is
ordered to cease and desist denying or interfering with [John’s] access to the well located
on the 100 acre parcel of real property located at 3535 and 3473 S. Temperance Ave.,
Fresno, California for purposes of irrigating the citrus trees located on said real property.
This order authorizes [John] to access said well only and not any other portion of the
property within 100 yards of [Maria], except for the purpose of traveling directly to and
from said well, and does not authorize any contact of any kind with [Maria].
Furthermore, this order authorizes [John] to access said well only for purposes of
irrigation of his citrus crop and not for any other purpose. The court is mindful there is
an existing court order which prohibits [John] from being within 100 yards [sic] of
[Maria] and does not intend to authorize any change in that order except insofar as it is
necessary for irrigation of [John’s] citrus crop.”
       Maria presented testimony and photographs about events that occurred while the
temporary restraining order relating to the pump and well was in place. One photograph,
dated July 1, 2015, shows John and Guy Hutchins driving by the well on an ATV. Two
photographs show Guy Hutchins near the pump. Another photograph, dated July 5,
2015, shows John and Guy Hutchins on the ATV. Maria testified they were using the
driveway on the north side of her house and were within the 200-yard protected area.
       On July 6, 2015, in case No. 15CECG00967, the trial court filed an “ORDER
GRANTING APPLICATION FOR PRELIMINARY INJUNCTION AND
PRELIMINARY INJUNCTION.” The order referred to the temporary restraining order
requiring Maria to stop interfering with John’s access to the well to irrigate his citrus
crop. It also stated “the well for the citrus trees is located on [Maria’s] portion of the
land, and there is a restraining order in effect … that prevents John from going within
200 yards of Maria” and described Maria’s actions in blocking Guy Hutchins from

                                              5.
operating the pump to irrigate John’s citrus trees. The court concluded John had
established the requisite probability of success on the merits and the respective hardships
balanced in his favor. To avoid conflict with the existing restraining order, the court
determined one of John’s employees, rather than John, could come onto the property to
operate the pump. Accordingly, the court’s preliminary injunction allowed Guy Hutchins
to access the well between 8:00 a.m. and 8:00 p.m. only for purposes of irrigating the
citrus trees on the property and ordered Maria to cease and desist denying or interfering
with access. The order also stated it “will be effective upon the posting of an undertaking
by [John] of $10,000.”
       In February 2016, this court decided John’s appeal from the order granting
Maria’s request for a restraining order and the award of attorney fees to her. We affirmed
the order and the award. Our opinion stated the following about the pump, valves and
diesel tank that were the source of much disagreement between the parties:

       “There was evidence the pump, valves, and a diesel tank were located in
       close proximity to [Maria’s] residence. [John] does not point to anything in
       the record demonstrating that the citrus groves or anything necessary to the
       conduct of his business operations, other than the pump, valves, and tank
       were located within the 200-yard radius. The evidence indicated there were
       routes available to [John] to reach the citrus groves without using the
       driveway to [Maria’s] residence and business. [¶] As to the pump, valves
       and diesel tank, the injunction only restrains [John] from personally
       approaching [Maria’s] area of the property. It does not prevent his lawful
       use of the pump, valves or diesel tank. Evidence submitted with [John’s]
       motion to dissolve the injunction suggests [Maria’s] counsel has interpreted
       the order as limiting [John’s] substantive rights. If it were interpreted to do
       so, the order would have the impermissible effect of restricting [John’s]
       property rights in a proceeding in which those rights may not be
       determined. Thus, the pump and other equipment may be used in [John’s]
       operation of the citrus groves, as long as [John] himself does not operate
       them. Nothing in the injunction prevents [John] from having a third person
       operate, maintain, and repair the equipment on his behalf in a lawful,
       peaceable manner.”




                                             6.
       Maria’s testimony in the present matter addressed the July 2015 order allowing
access to the pump and the requirement that a $10,000 bond be posted to use the pump.
Maria stated that to her knowledge the bond had not been posted.
       Confrontations over use of the well and irrigation pump were a reason John filed a
petition for workplace violence restraining order against Maria in May 2016. Maria’s
response stated she never hit or touched Guy Hutchins and asserted John “does not have
the right to use any of the irrigation pumps on the property unless and until [he] files a
$10,000 bond to secure costs and damages there[to].” In August 2016, the trial court held
a hearing on John’s petition, found John did not meet his burden of proof, and denied the
petition.3
       In the present matter, Maria testified that a photograph taken on June 20, 2016,
with her GoPro camera shows Guy Hutchins walking away from the camera carrying the
battery from the pump. Maria also testified Guy Hutchins and John’s sister-in-law,
Peggy Reimer, cut the fence around the pump on July 9, 2016, and presented two
photographs (marked exhibits Nos. 21 and 22) to support the claim.     4

Renewal of Restraining Order
       The original restraining order against John was scheduled to expire on March 20,
2017. In February 2017, Maria filed a request to renew restraining order and a request

3      In October 2018, we affirmed the trial court’s order. (John Wash v. Maria S.
Banda-Wash (Oct. 10, 2018, F074606) [nonpub. opn. affirming order denying John’s
petition under § 527.8 for restraining order to protect his employees].)
4      The many disputes between the parties involving the well and pump cannot be
resolved in this appeal. Thus, nothing in this opinion changes the existing orders
pertaining to the well or John’s proximity to it. We note that the original restraining
order with its 200-yard stay-away order (which will be reinstated upon the vacatur of the
renewed restraining order) prevents John from going near the well and, also, it appears a
100-yard stay-away order would prevent him from approaching the well. How the terms
of any renewed restraining order are coordinated with the terms of other court orders
addressing the well and pump are questions the parties may raise in the further
proceedings conducted by the trial court after remand.


                                             7.
for judicial notice of this court’s opinion in case No. F069417. In May 2017, John filed a
response to Maria’s request to renew, stating he did not agree to extend the order. John
also filed (1) objections to the declaration Maria attached to her request to renew, (2) a
notice and motion to terminate or modify the civil harassment restraining order, and (3) a
13-page declaration in support of his motion.
        The pending matters were heard in September 2017 and the trial court entered an
order renewing the restraining order and denying John’s motion to terminate or modify.
Subsequently, that order was vacated, and Maria’s request to renew and John’s motion to
terminate or modify were reheard on December 13, 2017.
        At the December 13, 2017 hearing, John represented himself. Maria was present
along with her attorney. The parties and the attorney were sworn and testified. Maria’s
evidence included about 25 photographs, some of which are described above. After
hearing the evidence and reviewing the pleadings, exhibits and John’s motion, the trial
court announced it was prepared to make a ruling. The court stated renewals of
restraining orders were authorized by statute and such renewals were discretionary. The
court also stated it was authorized to rely solely on the record in the original case but it
had received evidence about possible violations of the restraining order. The court said
John “essentially conceded that he was within the 200 yards, but stated it was for
legitimate purposes. [¶] The restraining order does not make any exceptions for
legitimate purposes. The restraining order is very clear in its 200-yard prohibition and it
doesn’t allow for legitimate purposes.” The court found “it is appropriate to renew” and
“exercise[d] its discretion to renew the restraining order for a period of five years.” The
court also stated John’s motion to modify or terminate the restraining order would be
denied. Accordingly, the court signed order renewing civil harassment restraining order
on Judicial Council form CH-730 and specified December 13, 2022, as its expiration
date.



                                              8.
Motion to Reconsider
       Later in December, John filed a motion to reconsider, asserting the court had
failed to rule on his motion to modify or terminate the restraining order. On January 29,
2018, the superior court heard arguments on the motion. At the close of the hearing, the
court asked the parties to have a seat and wait for the minute order. The minute order
stated John’s motion to reconsider was denied because there was no showing of new or
different facts or circumstances. It also stated the court believed John’s motion to modify
or terminate the restraining order had been denied on the record at the December 13,
2017, hearing, a fact confirmed by the reporter’s transcript now part of the appellate
record.
       In February 2018, John appealed from the December 13, 2017 order renewing the
restraining order and the January 29, 2018 order denying his motion to reconsider.
                                      DISCUSSION
I.     BASIC PRINCIPLES
       A.     Renewal of Restraining Orders
       A civil harassment restraining order issued under section 527.6 “may be renewed,
upon the request of a party, for a duration of no more than five additional years, without a
showing of any further harassment since the issuance of the original order.” (§ 527.6,
subd. (j)(1).) An original restraining order and a renewed order are “subject to
termination or modification by further order of the court either on written stipulation filed
with the court or on the motion of a party.” (Ibid.) The request for renewal may be filed
any time within three months before the restraining order expires. (Ibid.)
       The provision stating a restraining order “may be renewed … without a showing
of any further harassment since the issuance of the original order” (§ 527.6, subd. (j)(1))
does not mean renewal is automatic. (Cooper v. Bettinger (2015) 242 Cal.App.4th 77, 89
(Cooper).) Instead, the trial court has the discretion to renew the restraining order and to



                                             9.
determine its duration. (Ibid.) In Cooper, the court addressed “the proper standard for
the trial court to apply in exercising its discretion.” (Id. at p. 90.) The court concluded “a
restraining order should be renewed only when the trial court finds a reasonable
probability that the defendant’s wrongful acts would be repeated in the future.” (Ibid.)
Stated another way, “[a]n injunction restraining future conduct is only authorized when it
appears that harassment is likely to recur in the future.” (Harris v. Stampolis (2016) 248
Cal.App.4th 484, 496 (Harris).)
       A reasonable probability can be established without the protected party proving
additional harassment after the issuance of the original restraining order. (Cooper, supra,
242 Cal.App.4th at p. 90.) If proof of continuing harassment were required, the protected
party would have to demonstrate the initial order proved ineffectual in halting the
restrained party’s harassing conduct simply to obtain an extension of that ineffectual
order. (Ibid.) Stated from different perspective, the fact the order was effective and no
further harassment occurred does not bar its renewal. (Ibid.)
       B.     Standard of Review
       The renewal of a restraining order under section 527.6 is committed to the trial
court’s discretion. (Cooper, supra, 242 Cal.App.4th at p. 90.) Therefore, the renewal of
a restraining order, like the issuance of the original order, is reviewed on appeal under the
abuse of discretion standard. (See Parisi v. Mazzaferro (2016) 5 Cal.App.5th 1219, 1226
(Parisi) [issuance of protective order reviewed for abuse of discretion].) We also
conclude that a decision on a motion to terminate or modify a restraining order is
committed to the trial court’s discretion and also is reviewed under the abuse of
discretion standard. “The abuse of discretion standard is not a unified standard; the
deference it calls for varies according to the aspect of a trial court’s ruling under review.”
(Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711 (Haraguchi).)




                                             10.
       When a trial court’s express or implied findings of fact are challenged on appeal,
the findings are upheld if they are supported by substantial evidence. (Haraguchi, supra,
43 Cal.4th at p. 711.) Under the substantial evidence standard, “[i]t is not our task to
weigh conflicts and disputes in the evidence; that is the province of the trier of fact. Our
authority begins and ends with a determination as to whether, on the entire record, there
is any substantial evidence, contradicted or uncontradicted, in support of the judgment.”
(Howard v. Owens Corning (1999) 72 Cal.App.4th 621, 630–631.) Also, under the
doctrine of implied findings, an appellate court must presume that, where the record is
silent, the superior court considered all of the relevant factors and made all of the factual
findings necessary to support its decision for which there is substantial evidence.
(Brewer v. Carter (2013) 218 Cal.App.4th 1312, 1320.)
       When an appellant challenges the superior court’s determination of a legal
question, the reviewing court conducts an independent review, without deference to the
trial court’s conclusion. (Haraguchi, supra, 43 Cal.4th at p. 712 [conclusions of law are
reviewed de novo]; see Eneaji v. Ubboe (2014) 229 Cal.App.4th 1457, 1463 [“whether a
trial court applied the correct legal standard to an issue in exercising its discretion is a
question of law”].) “ ‘All exercises of discretion must be guided by applicable legal
principles ... which are derived from the statute under which discretion is conferred.
[Citations.] If the court’s decision is influenced by an erroneous understanding of
applicable law or reflects an unawareness of the full scope of its discretion, the court has
not properly exercised its discretion under the law. [Citation.] Therefore, a discretionary
order based on an application of improper criteria or incorrect legal assumption is not an
exercise of informed discretion and is subject to reversal.’ ” (Cooper, supra, 242
Cal.App.4th at p. 90.)




                                              11.
       C.     Overview of Opinion
       Ordinarily, an appellate opinion would address the issues that might lead to an
outright reversal of the trial court’s order before considering the issues raising errors that
would be remedied by a remand for further proceedings in the trial court. Here, we begin
with the constitutional issue of overbreadth, which John acknowledges would not
eliminate the restraining order but would be remedied by remanding to modify the
restraining order (i.e., clarifying and narrowing its terms) to comply with constitutional
standards. As described below, we conclude the restraining order is overbroad and a
remand is necessary to redraft its terms.
       The next set of issues addressed are those that would lead to an outright reversal.
Our discussion below explains why an outright reversal with directions to vacate the
renewed restraining order is not appropriate under the circumstances.
       The third set of issues addressed are the remaining claims of error that, if
established and if prejudicial, would have been remedied by a remand for further
proceedings. On one issue, John has demonstrated an abuse of discretion that requires
the orders granting Maria’s renewal request and denying John’s motion to be vacated and
the trial court directed to reevaluate the request and motion. The other issues are
discussed to avoid error in the subsequent proceedings conducted on remand.
II.    CONSTITUTIONALITY OF THE RESTRAINING ORDER
       A.     Basic Legal Principles
       Under state and federal law, a restraining order may be unconstitutional because it
is vague, overbroad or a combination of the two. (E.g. Smith v. Silvey (1983) 149
Cal.App.3d 400, 406–407 [order prohibiting defendant from “ ‘contacting’ ” mobile
home park residents was unconstitutionally overbroad and vague]; see Pittsburgh Press
Co. v. Human Rel. Comm’n (1973) 413 U.S. 376, 390 [upholding an order that is “clear
and sweeps no more broadly than necessary”].) Whether a restraining order infringes
upon the constitutional rights of the restrained party because it is overbroad, vague, or


                                              12.
both presents questions of law subject to de novo review. (Harris, supra, 248
Cal.App.4th at p. 497.)
         Generally, a restraining order is unconstitutionally vague when the order does not
clearly define the conduct prohibited. (Parisi, supra, 5 Cal.App.5th at p. 1231; Evans v.
Evans (2008) 162 Cal.App.4th 1157, 1167.) The test for vagueness is whether the
restraining order is sufficiently precise to provide a person of ordinary intelligence fair
notice that his or her contemplated conduct is forbidden. (Parisi, supra, at p. 1231
[restraining order affecting First Amendment right to free speech was impermissibly
vague; remanded for modification].)
         A restraining order is unconstitutionally overbroad if it impacts the restrained
person’s constitutional rights more than reasonably necessary to protect the aggrieved
party. (See People ex rel. Reisig v. Acuna (2017) 9 Cal.App.5th 1, 22 [injunction may
not burden constitutional rights more than necessary to serve the significant
governmental interest at stake].) For example, when an injunction restricts the right to
free speech, courts seek “to ensure that the injunction was no broader than necessary to
achieve its desired goals.” (Madsen v. Women’s Health Center, Inc. (1994) 512 U.S.
753, 765.) Under the foregoing principles, our analysis (1) identifies John’s
constitutionally protected interests, (2) evaluates how the restraining order impacted
those interests, (3) identifies the protection needed by Maria, the aggrieved party, and (4)
determines whether restrictions imposed are more than reasonably necessary to protect
Maria.
         B.     Stay-Away Orders
                1.     Contentions
         John contends the terms of the stay-away orders are unconstitutionally overbroad
and argues the evidence presented at the renewal hearing established this overbreadth.
He further contends the appropriate remedy for this defect is to reverse the order and



                                              13.
remand to the trial court to address whether the stay-away orders can be modified to
avoid the constitutional violations. John relies on article I of the California Constitution,
section 1 and section 7, subdivision (a). The first provision states in full: “All people are
by nature free and independent and have inalienable rights. Among these are enjoying
and defending life and liberty, acquiring, possessing, and protecting property, and
pursuing and obtaining safety, happiness, and privacy.” (Cal. Const., art. I, § 1.) The
latter provision states in part: “A person may not be deprived of life, liberty, or property
without due process of law or denied equal protection of the laws.” (Cal. Const., art. I, §
7, subd. (a).) John also refers to case law stating that whether a restraining order passes
constitutional muster is a question of law subject to de novo review. (Harris, supra, 248
Cal.App.4th at p. 497.)
       Maria acknowledges that John is “raising a state constitutional issue regarding the
request to renew, however the issue raised is beyond the scope of this appellate review,
see Cooper[, supra,] 242 Cal.App.4th 77, 90–91.” That part of Cooper discusses the
statutory text stating a restraining “order may be renewed ‘without a showing of any
further harassment since the issuance of the original order.’ ” (Id. at pp. 90–91, quoting §
527.6, subd. (j)(1).)
              2.        Appellate Review of Constitutional Issues
       We begin by considering Maria’s argument that the constitutional issues are
beyond the scope of this appellate review. In the trial court proceeding, John’s
constitutional issue was raised in two procedural contexts. First, as to the renewal of the
order, he argued that any purported violations of the terms of the restraining order arose
because it was overbroad as applied and, therefore, renewal was unwarranted. Second,
on the separate question of modification raised by his motion, John argued the terms of
the order must be altered because the evidence demonstrated those terms are infringing
his constitutional rights.



                                              14.
       In this appeal, we consider the second procedural context, which involves the
issues of whether John could properly raise the constitutional claim in his motion to
modify and, in turn, whether John may raise the constitutional issue on appeal. Two
statutory provisions are relevant to whether John’s constitutional claim was properly
raised in his motion to modify the restraining order. First, the modification process is
described in section 527.6, subdivision (j)(1), which states the restraining order may be
renewed “subject to termination or modification by further order of the court either on
written stipulation filed with the court or on the motion of a party.” Second and more
generally, section 533 states that “the court may on notice modify or dissolve an
injunction … upon a showing that there has been a material change in the facts upon
which the injunction … was granted, … or that the ends of justice would be served by the
modification … of the injunction .…”
       The text in section 527.6, subdivision (j)(1) does not limit the issues that may be
raised in a motion for modification. Thus, we will not interpret it as impliedly
prohibiting modifications based on as applied constitutional challenges. (See § 1858
[judge should not insert what has been omitted when construing a statute].) The words
“the ends of justice” in section 533’s phrase “that the ends of justice would be served by
the modification” are general in nature. We interpret it to authorize the modification of
terms of the restraining order when a restrained party presents evidence showing the
restraining order, as applied to the facts, is unconstitutionally overbroad. (Cf. U.S. ex rel.
Schnitzler v. Follette (2nd Cir. 1969) 406 F.2d 319, 321 [United States Supreme Court’s
use of the words “the ends of justice” was meant to include situations where the relevant
facts had not been adequately developed in the petitioner’s first habeas corpus
application].) The contrary interpretation—that as applied constitutional violations are
never grounds for obtaining a modification and justice is best served by letting the
violations stand—approaches the absurd. (See National Shooting Sports Foundation,
Inc. v. State (2018) 5 Cal.5th 428, 433 [absurdity canon of statutory construction avoids

                                             15.
interpretations that produce absurd consequences].) Based on our interpretation of
sections 527.6 and 533 and the presentation of evidence about events occurring after the
issuance of the original restraining order in March 2014, we conclude the constitutional
issues were properly raised in the trial court by John’s motion to modify.
       We recognize the Second District stated that “where a protected party seeks a
renewal of a restraining order and the restrained party … has lost on appeal, the
restrained party cannot challenge the findings and evidence underlying the original order
nor the validity of that order.” (Cooper, supra, 242 Cal.App.4th at p. 92.) We do not
interpret the phrase “the validity of that order” as precluding a restrained party from
seeking modification of the terms of a renewed restraining order, a procedure specifically
authorized by statute. Furthermore, the court in Cooper did not consider a constitutional
challenge to the terms of the renewed restraining order. As a result, Cooper does not
establish the principle that once an original restraining order is affirmed on appeal, the
order and any renewals may never be modified (1) to avoid unnecessarily impairing the
restrained party’s constitutional rights or (2) to limit its scope to prohibiting conduct that
satisfies the statutory definition of harassment.
       As to the scope of appellate review, John filed a timely appeal. (See Cal. Rules of
Court, rule 8.104(a) [time to appeal].) Furthermore, the order renewing the restraining
order and denying his motion to modify is appealable. (§ 904.1, subd. (a)(6) [injunction
orders are appealable].) Therefore, the constitutional issues he raised below are properly
before this court. In short, John’s loss of his appeal from the initial restraining order does
not forever bar subsequent requests to modify the terms of the renewed restraining order
on the ground that the order’s restrictions are unconstitutional as applied or extend to
activity that does not meet the statutory definition of harassment.




                                              16.
              3.      John’s Constitutionally Protected Interests
       The initial step in reviewing the merits of John’s constitutional claim is to
determine whether John has any constitutionally protected interests that the stay-away
orders might impair. First, John’s ownership interest in the 100 acres and his residence is
a property interest and his enjoyment and use of that property interest is protected by
California’s due process clause, which states “[a] person may not be deprived of …
property without due process of law.” (Cal. Const., art. I, § 7, subd. (a).)
       Second, John’s interest in pursuing his business is a constitutionally protected
interest. “The right to engage in a legitimate employment or business receives
recognition as a portion of the individual freedoms secured by the due process provision
of the federal and state Constitutions.” (Doyle v. Board of Barber Examiners (1963) 219
Cal.App.2d 504, 509, citing Schware v. Board of Bar Examiners (1957) 353 U.S. 232,
238–239.) Thus, John’s agricultural operations on the 100 acres implicate both a
protected property interest in the use and enjoyment of the real estate and a protected
interest in the pursuit of a legitimate business.
       Third, John’s interest in freedom of movement is a constitutionally protected
liberty interest. This court has recognized “[f]reedom of movement is basic in our
scheme of values” as it is often closely connected to other fundamental constitutional
rights. (In re White (1979) 97 Cal.App.3d 141, 149.) In that decision, we also stated:
“Like all constitutional rights the right of free movement is not absolute and may be
reasonably restricted in the public interest.” (Ibid.)5

5      We reiterate this point here. John’s constitutionally protected property and liberty
interests are not absolute, and John does not contend they are. His appellate briefing
recognized that section 527.6 was enacted to protect the constitutional right of
harassment victims to pursue safety, happiness and privacy as guaranteed by the
California Constitution. (See Brekke v. Wills (2005) 125 Cal.App.4th 1400, 1412.) Thus,
the rights associated with John’s constitutionally protected interests may be subject to
reasonable restrictions in the public interest, such as the public interest in preventing civil
harassment and thereby protecting the constitutional rights of another.


                                              17.
       To summarize, we conclude John has multiple constitutionally protected interests
potentially affected by the stay-away orders. Those interests provide the foundation for
his challenge asserting those orders are unconstitutionally vague and overbroad.
              4.     Terms of the Stay-Away Orders
       The trial court’s order renewing civil harassment restraining order on Judicial
Council form CH-730 included as an attachment a copy of the March 20, 2014
restraining order and did not modify any terms of the original order. The stay-away
orders in item 7 of the restraining order state that John “must stay at least 200 yards away
from” Maria and her two sons, Maria’s home, the “job or workplace of” Maria, and the
vehicle of Maria. In addition, the order states: “This will include any pump[,] valve or
other farming equipment located within the protected radius of” Maria. The preprinted
language in item 7.b. of the stay-away orders sets forth the following exception: “This
stay-away order does not prevent you from going to and from your home or place of
employment.”
       Our February 2016 unpublished opinion affirming the issuance of the initial
restraining order addressed John’s argument about the 200-yard stay-away distance
affecting his business. We stated John did “not point to anything in the record
demonstrating that the citrus groves or anything necessary to the conduct of his business
operations, other than the pump, valves, and tank were located within the 200-yard
radius. The evidence indicated there were routes available to [John] to reach the citrus
groves without using the driveway to [Maria’s] residence and business.” Later in the
opinion, we reiterated this point about other routes to his place of employment, stating:
“Evidence presented at trial indicated there were multiple routes by which [John] could
reach his home or the citrus groves without travelling on the gated driveway that ran by
[Maria’s] home and business.” As to the stay-away distance, we again referred to the
absence of evidence, stating John “points to no evidence in the record that the 200-yard



                                            18.
distance in the stay away order prevents him from going to and from his house or to and
from the citrus groves.” Our statements about John’s ability to access his home and the
citrus orchards imply that, on the record available in that appeal, John had not shown the
restrictions precluded his being in his house or being at his place of self-employment.
              5.     Distance Between Residences
       John’s opening brief argues that new evidence in the form of a county map shows
the two parties’ residences and work areas are not even 200 yards apart and, at a
minimum, this requires a modification of the 200-yard stay-away distance. The map
referred to is the plot plan approved by the County of Fresno, Public Works and
Development Services Department on May 5, 1987, which has a line drawn between the
two homes and lists the distance as plus or minus 500 feet.
       At the hearing, Maria presented no evidence directly addressing the distance
between the houses. Similarly, on appeal, Maria’s brief makes no mention of the 200-
yard distance of the stay-away order and, thus, makes no attempt to demonstrate the
necessity of that distance. Instead, Maria’s only argument responding to John’s
constitutional claim is that the issue “is beyond the scope of this appellate review.”
       Faced with the absence of evidence or argument from Maria about the appropriate
stay-away distance, we look to the positions Maria took earlier in the litigation on the
question of the appropriate distance. Maria’s initial position was stated in her December
16, 2013, request for civil harassment restraining order on Judicial Council form CH-100,
which requested stay-away orders with a 1,000-yard distance. A circle with a radius of
1,000 yards from Maria’s home would have prevented John from setting foot on the 100
acres. Such a circle would cover approximately 649 acres—more than six times the size
of the parcel containing the parties’ residences. The judge who decided whether to issue
a temporary restraining order appeared to recognize the consequences of a stay-away
distance of 1,000 yards. Consequently, a stay-away distance of 100 yards was adopted in



                                             19.
the December 17, 2013 temporary restraining order on Judicial Council form CH-110.
This distance created protective circles of 6.49 acres around Maria and her house.
       Maria’s subsequent position as to the stay-away distance is reflected in the
statements of her attorney during his closing argument at the March 2014 hearing on the
initial restraining order. At that time, the temporary restraining order with its 100-yard
distance had been in place for three months. Maria’s attorney stated that “100 yards
would be fine” and he also stated, “if [John] stays a hundred yards away from Maria or
her home, I think that will effectively take care of that.” Notwithstanding the distance
stated in the temporary restraining order, its apparent effectiveness for three months, and
the statements of Maria’s attorney, the trial court adopted a 200-yard distance in its stay-
away orders.
       With this background about Maria’s requests and arguments relating to an
appropriate stay-away distance, we examine whether the 200-yard stay-away distance
impacts John’s constitutional rights to the use and enjoyment of his residence. A literal
application of the 200-yard distance and the exception stating the order “does not prevent
[John] from going to or from [his] home” to the uncontradicted evidence in the appellate
record shows that distance would preclude John from occupying his residence. The
record shows the two homes are located less than 200 yards from one another. Therefore,
the stay-away order measured from Maria’s home precludes John from being in his
residence. Accordingly, the renewed restraining order impacts John’s constitutionally
protected interest in the use of his residence.
       Next, we consider whether the 200-yard distance is “broader than necessary to
achieve its desired goal[]” of protecting Maria from harassment. (Madsen v. Women’s
Health Center, Inc., supra, 512 U.S. at p. 765; see People ex rel. Reisig v. Acuna, supra,
9 Cal.App.5th at p. 22 [injunction may not burden constitutional right more than
necessary to serve the significant governmental interest at stake].) This leads to the
relatively simple question of whether it is necessary for Maria’s protection to have a stay-

                                             20.
way distance that prevents John from occupying his residence. Based on the record
before us and the absence of any argument to the contrary, we conclude it is not
necessary. (See Harris, supra, 248 Cal.App.4th at p. 497 [whether a restraining order
passes constitutional muster is a question of law subject to de novo review].)
       In reaching this conclusion as to necessity, we note that Maria has yet to interpret
the restraining order as preventing John from occupying his residence. This suggests she
may read the order as containing an implied exception to the distance requirement,
perhaps doing so based on the language in the exception set forth in item 7.b. of the
restraining order. We further note that, despite John’s continued occupancy of his
residence, nothing in the record suggests there is a danger of John harassing Maria while
he is inside his residence. As a result, we conclude it is not necessary for the restraining
order to be drafted using a stay-away distance that, when applied literally, prevents John
from occupying his residence. It follows that the 200-yard stay-away distance is an
overbroad infringement of John’s constitutionally protected interests in the use of his
residence. Accordingly, it must be modified on remand.
       The argument, if it had been made, that an implied exception allows John to be in
his residence is not a convincing reason for denying modification. The state and federal
constitutions require a restraining order to clearly define the conduct prohibited. (Parisi,
supra, 5 Cal.App.5th at p. 1231.) Appellate courts enforce this clarity requirement
because it aids law enforcement personnel who are called upon to apply the terms of the
restraining order. It also prevents conflicts from arising when a party shifts his or her
interpretation of what is or is not implied by the order.
              6.     Distance as Applied to John’s Workplace
       John also contends the renewed restraining order puts an overbroad restraint on
him working as an agricultural farmer on his own property. He asserts our February 2016
opinion interpreted the restraining order in a manner that did not prevent him from going



                                             21.
to and from his workplace in the citrus orchards. In that opinion, we stated the evidence
showed “there were routes available to [John] to reach the citrus groves without using the
driveway to [Maria’s] residence and business.” John contends that the stay-away order
based on the location of Maria’s person, rather than her home, is being used by Maria to
claim he is violating the restraining order while he and his workers are in the citrus
orchards. John states Maria watches him and his workers on her cameras and then
approaches near enough to them by driving on the dirt roads in the orchard areas and
yelling at John that he is violating the restraining order. John also contends Maria has
repeatedly approached him in areas outside the protected area surrounding her home and
has videotaped and surveilled him as he travels to and from his home and his workplace
in the orchards.
       Our overbreadth analysis considers whether the restraining order requiring John to
stay 200 yards or more from Maria impacts John’s constitutional protected interests in the
use and enjoyment of his rights in the agricultural land and his right to pursue his self-
employment as a citrus grower. As drafted, the restraining order places no limits on
Maria’s access to any part of the co-owned 100 acres and we are aware of no such
limitations being applied to Maria. Therefore, Maria may approach John in the citrus
orchards where he is working and force John to retreat or face the alternative of being in
violation of the stay-away order. This dilemma is the basis for our conclusion that the
order requiring John to stay more than 200 yards from Maria impacts John’s
constitutionally protected interests when it is applied to certain circumstances.
Specifically, under the literal terms of the restraining order, Maria may approach John
while he is in the citrus orchards (i.e., his place of work) and John is required to move
away, which affects his ability to work in the orchards.
       Having determined there is an impact on constitutionally protected interests, we
next consider whether the order requiring John to stay more than 200 yards from Maria is
“broader than necessary to achieve its desired goal[]” of protecting Maria from

                                             22.
harassment. (Madsen v. Women’s Health Center, Inc., supra, 512 U.S. at p. 765; see
People ex rel. Reisig v. Acuna, supra, 9 Cal.App.5th at p. 22 [injunction may not burden
constitutional right more than necessary to serve the significant governmental interest at
stake].) This question can be rephrased as follows: To protect Maria from harassment by
John, it is reasonably necessary to require John to stay 200 yards away from Maria when
they are both in the orchards on the 100 acres? The answer to this question about
reasonable necessity involves balancing Maria’s right under the California Constitution to
pursue safety, happiness and privacy (Brekke v. Wills, supra, 125 Cal.App.4th at p. 1412)
against John’s constitutionally protected interests. In the course of handling the many
matters the parties have presented to this court, it has been this court’s understanding that
John is managing the citrus operations on the 100-acres and Maria is managing the
nursery business located near her residence.6 Based on this understanding, John’s work
in the orchards would take precedent over Maria’s driving on the roads through the
orchards, just as Maria’s interest in the nursery has been given precedence by the distance
John is required to maintain from Maria’s home. Furthermore, Maria is in control of the
situations where she approaches John in the orchards—that is, in the context of the
orchards, she chooses when she is within 200 yards of John. In light of this choice, one
cannot conclude her right of privacy is affected. Instead, the main impediment from John
being in the orchard is his impact on her freedom of movement. There has been no


6      During the March 20, 2014 closing argument for the original restraining order, the
court asked Maria’s counsel if a stay-away distance from Maria’s residence or place of
business (i.e., the nursery) would be one in the same. Counsel answered, “Well,
[Maria’s] residence is in the middle of the business. I think 1,000 yards from the edge of
the business might impose on his home—I’m being reasonable here—and impose on him
doing the tractor work in the fields, if he chooses to do that. But if he stays a hundred
yards away from Maria or her home, I think that will effectively take care of that.” Later
counsel referred to moving a tank from the nursery property, stating: “We will put up
another tank, since John is farming the citrus and that pump is used primarily, if not
exclusively, for irrigating the citrus.” (Italics added.)


                                             23.
showing that Maria’s business requires her presence in the orchards. Balancing the
constitutional protections afforded Maria’s freedom of movement against John’s right to
pursue employment and business, we conclude the application of the literal terms of the
order requiring him to stay 200 yards away from Maria when he is working in the
orchards is overbroad.
              7.     Appellate Relief
       At a minimum, the constitutional violations require that this matter be remanded to
the trial court for modification of the overbroad restrictions.7 (See Evans v. Evans, supra,
162 Cal.App.4th at pp. 1169, 1172 [portions of restraining order unconstitutionally vague
and overbroad; remanded to trial court].) The scope of the proceedings on remand is
addressed after John’s claims of error that, if affirmatively demonstrated, would require
the outright reversal of all or part of the renewed restraining order. (See Denham v.
Superior Court (1970) 2 Cal.3d 557, 564 [generally, appellants have the burden of
affirmatively establishing prejudicial error].)
III.   GROUNDS FOR OUTRIGHT REVERSAL
       A.     Sufficiency of the Evidence: Future Harassment
              1.     Contentions
       John refers to the principle that “[a]n injunction restraining future conduct is only
authorized when it appears that harassment is likely to recur in the future.” (Harris,
supra, 248 Cal.App.4th at p. 496.) He acknowledges that in the absence of an express
finding an appellate court presumes the trial court followed applicable law and impliedly


7      For example, a less broad restraining order that would serve the purpose of
protecting Maria without unnecessarily impacting John’s constitutionally protected
interests in being physically present in the citrus orchards could define the citrus orchards
or the part in which John works as a no-retreat zone for John, meaning that if Maria
choose to be in that area, John would not be required to retreat—that is, would not have
the responsibility of maintaining the distance from Maria specified in the general
provisions of the stay-away order.


                                             24.
found future harassment was likely to occur. John contends the trial court erred in
making the implied finding because it is not supported by substantial evidence that he
was likely to commit such acts.
       Maria contends that under section 527.6 and existing case law, she was not
required to present evidence of further harassment occurring after the restraining order
was issued. Maria argues that, in renewing a restraining order, the trial court may rely
solely on the record in the original case. Furthermore, Maria contends the trial court
considered the evidence presented by the parties and correctly exercised its discretion in
renewing the order.
              2.      Sufficiency of the Evidence
       Based on the parties’ contentions, we consider whether substantial evidence
supported the trial court’s implied finding of fact that harassment is likely to recur in the
future. A finding of fact about the probability of an event occurring in the future is
necessarily an estimate or forecast. Assessing this probability requires the trial court to
draw inferences from the evidence presented. Stated otherwise, it is not possible to
present direct evidence of how human beings will behave in the future and, therefore, the
probability must be assessed by considering circumstantial evidence, including past
behavior, statements by the parties about their future intent (if any), and the current
circumstances of the parties’ relationship. In making this evaluation, a trial court can “
‘consider any evidence showing a likelihood of future harassment, including evidence of
conduct that might not itself constitute harassment.’ ” (Harris, supra, 248 Cal.App.4th at
p. 501.) Thus, behavior that, by itself, does not constitute unlawful harassment might
show an intention to resume or continue unlawful harassment. (Ibid.)
       In this case, the issuance of the initial restraining order and the affirmance of that
order on appeal established that John harassed Maria. (See Cooper, supra, 242
Cal.App.4th at p. 92.) In addition, the evidence taken at the December 13, 2017 hearing



                                             25.
demonstrated that their relationship remained nearly as contentious as it was when the
initial restraining order was issued in 2014. Their contentious relationship is primarily
caused by their disagreements relating to the ownership and use of the land on which they
reside. Because the source of their disagreements that lead to confrontations prior to
March 2014 still existed in December 2017 and their relationship remained contentious
after issuance of the initial restraining order, it was reasonable for the trial court to infer
that harassment was likely to recur in the future, either directly by John or indirectly
through others acting in concert with John. We therefore reject John’s contention that the
insufficiency of the evidence provides a ground for reversing the renewal of the
restraining order and directing the trial court to enter an order denying Maria’s request.
       We note John specifically argues that “Maria’s allegation of pending litigation
with a restrained person is not authorized under the definition of harassment set out in
CCP 527.6 (b) to support a finding of ‘future harassment’.” We agree that pursuing or
defending litigation is not included in the statutory definition of harassment. (See Harris,
supra, 248 Cal.App.4th at p. 502, fn. 5 [constitutionally protected conduct could not be
considered as part of course of conduct, noting defendant’s “filing of a harassment
complaint ... and his complaint of false imprisonment to the police were not considered in
[the trial court’s] determination that harassment occurred.”].) However, as described
above, the existence of litigation between the parties and, more importantly, the
underlying causes of the litigation constitute circumstantial evidence relevant to
evaluating the parties’ current situation and the likelihood of future harassment. (See
generally, Evid. Code, § 210 [definition of relevant evidence].) Therefore, the trial court
did not commit error when it considered the parties’ pending litigation.




                                               26.
       B.     Restricting on Filming and Recording
              1.     Personal Conduct Order
       A personal conduct order in the original restraining order stated: “No filming,
recording or otherwise intimidating any protected person herein.” The inclusion of
“otherwise intimidating” is redundant to the first of the personal conduct orders, which
states John must not “[h]arass, intimidate, molest, attack, strike …” any protected person.
(Italics added.) Accordingly, John has limited his arguments against this specific
personal conduct order to its terms restricting filming and recording.
       John contends Maria has no ground or right to ask for the renewal of the filming
and recording restrictions against him because “she has endlessly and repeatedly taken
John’s photo, with her cell phone, GoPro body camera, and stationary cameras on the
property and around John.” Using the ideas of reciprocity and parity,8 John argues that,
considering Maria’s behavior, no reasonable person would believe that taking
photographs of her constitutes harassment from which John should be restrained.
Restating this argument, John contends Maria’s conduct of continuously filming him and
his workers proves that she is not harassed if she is filmed. Based on these arguments,
John contends the restraint on filming and recording should be vacated.
       John supports his argument by referring to the “mountain of exhibits” Maria
presented in attempting to prove he had violated the restraining order. John argues those
pictures are clear and convincing evidence that Maria “has repeatedly approached [him]
in areas outside the restrained area and videotaped and surveilled him while he travels to
and from his home and workplace out in the orchards.” In making this argument, John

8      Reciprocity has been used by teachers since ancient times, including Confucius,
the sage Hillel, Greek and Roman writers, and Jesus of Nazareth, to describe how a
person should treat others. (Bernstein, Reciprocity, Utility, and the Law of Aggression
(2001) 54 Vand. L.Rev. 1, 18 [“Reciprocity as a Behavioral Ideal and Legal Principle”].)
John’s argument also invokes the idea of parity, which is contained in the adage:
“ ‘What’s good for the goose is good for the gander.’ ” (In re Marriage of Paul (1985)
173 Cal.App.3d 913, 920.)


                                            27.
appears to use the term “restrained area” to refer to the areas defined by the stay-away
distance from Maria’s home.
              2.     Context
       John’s assertion that Maria takes many pictures of him is not disputed. The
evidence presented at the hearing included many photographs taken by Maria and her
testimony about those photographs. For instance, Maria testified that when she goes out
of the house without her son or her dog, “I carry a GoPro just as protection. When I see
Mr. Wash or anybody that he send to my house, I try to turn it on. That way, I get
evidence of what is happening.” In addition, in F075724, Maria’s attorney confirmed
that Maria had placed wildlife cameras on the property at his advice. Also in F075724,
Maria’s son, Martin, filed a declaration describing photographs that he had taken of John.
Their purpose for taking these photographs of John was to use as proof that John was
feigning the extent of an injury allegedly caused by Maria. The foregoing establishes the
fact that Maria’s conduct has included taking many pictures and recordings of John.
Therefore, our consideration of the impact of the restriction on John’s recording images9
of Maria takes that fact into account.
       Our evaluation of John’s challenge to the restriction on his recording images also
considers the procedural posture of this appeal and the parties’ other litigation. Part of
this context is established by our determination that the stay-away order is
unconstitutional because of its overbreadth and, therefore, the renewal order and the
denial of John’s motion must be remanded for further proceedings. Another part of the
procedural context is established by our decision in F075724, which affirmed the denial
of John’s request for a restraining order against Maria—a request that asserted Maria’s
recording images of him and family members constituted harassment.

9     The phrase “recording images” is used in its broadest sense—that is, it includes
images captured digitally, on film, on videotape, or otherwise, and includes a single
image (snapshot) or multiple sequential images (movie).


                                             28.
              3.     Recording Images as a Form of Harassment
       First, we consider John’s argument that his recording images of Maria cannot
harass her because she has recorded his image many times. In F075724, John sought a
restraining order prohibiting her from recording his image. The trial court denied that
request, stating Maria could take pictures of John “as a right o[r] privilege.” John’s
argument implies that he has the same rights and privileges and, therefore, ought to be
allowed to record Maria’s image.
       As background for evaluation of the narrower versions of John’s argument, we
first consider its broadest form—namely that recording images of others cannot constitute
“harassment” under the statute. Harassment—as defined by section 527.6, subdivision
(b)(3)—includes “a knowing and willful course of conduct directed at a specific person
that seriously … annoys … the person and that serves no legitimate purpose.” Whether
this definition is satisfied and “unlawful harassment exists” is a question of fact resolved
by the trial court, which makes findings after receiving “any testimony that is relevant.”
(§ 527.6, subd. (i).) This inquiry necessarily must be conducted on a case-by-case basis.
As a result, the broadest form of the argument goes too far when it asserts recording
images is not conduct that could seriously annoy the person. Also, the broadest form
cannot be reconciled with the holding in Bookout v. Nielsen (2007) 155 Cal.App.4th
1131. In that case, the court listed the defendant’s use of cameras as part of the evidence
of behavior supporting the finding of harassment under the Elder Abuse Act (Welf. and
Inst. Code, § 15600 et seq.). (Bookout v. Nielsen, supra, at p. 1141.) Thus, depending on
the circumstances of the particular case, recording images of another person may be
harassment—that is, it might constitute a course of conduct that seriously annoys the
person being recorded. (§ 527.6, subd. (b)(3).) Accordingly, we will not adopt a general
principle holding that a person who frequently records images of another cannot be
harassed by being photographed or filmed.




                                             29.
       A narrower version of John’s argument is that, under the peculiar facts of this
case, Maria’s conduct establishes as a matter of law that John’s recording images of
Maria does not seriously annoy her. Although the ideas of reciprocity and parity provide
a common sense foundation for John’s argument, he has cited, and we have located, no
authority holding that person A’s recording images of person B establishes as a matter of
law that no harassment occurs when the roles are reversed. The absence of any such
precedent is understandable because the determination of whether recording images of
another person constitutes unlawful harassment depends on the circumstances of each
case. In this particular case, the evidence is insufficient to establish as a matter of law
that John’s recording images of Maria would not seriously annoy her.
       Based on the foregoing conclusions, we cannot reverse and vacate the personal
conduct order prohibiting filming or recording of Maria. This does not end our inquiry of
the restriction on John’s recording images because the restriction must be reevaluated on
remand to taking into consideration John’s constitutionally protected interests in his
home and business, the legitimate purposes that might be served by recording images in
certain specific situations or areas, and other factors. (See pt. IV.B., post.)
       C.     Inclusion of Maria’s Sons
       John appears to claim that the inclusion of Maria’s two sons as other persons
protected by the renewed restraining order rendered the order overbroad. Alternatively,
John may be arguing that there is insufficient evidence to support a finding that it is likely
he would harass the sons in the future. John asserts he “has had no contact with …
Maria’s two adult sons, and neither asked for a renewal of the restraining order.”
       The no-contact-with and neither-asked points raised by John do not demonstrate it
was error to include the sons as persons protected by the renewed restraining order. John
has cited, and we have located, no authority stating the renewal of a restraining order as
to the “Additional Protected Persons” identified under item 3 of the order on Judicial



                                              30.
Council form CH-130 requires those individuals (1) to formally join the renewal request
or (2) to file their own requests for renewal. Thus, the fact that neither son asked for a
renewal does not establish a legal bar to including them as additional protected persons in
the renewed restraining order.
       As to the sufficiency of the evidence, contact with an additional protected person
during the term of the original restraining order is not a prerequisite to maintaining the
protection of that person in the renewed order. Instead, other types of evidence may
establish an adequate basis for the trial court’s inference that harassment of the sons, “is
likely to recur in the future.” (Harris, supra, 248 Cal.App.4th at p. 496.) Consistent with
our earlier discussion about the evidence needed to support a finding as to future
harassment, we conclude the evidence relating to the continued antagonism between
Maria and John provides an adequate basis for inferring the requisite probability of future
harassment of the sons. (See pt. III.A.2., ante [Sufficiency of the Evidence].)
IV.    OTHER ISSUES AFFECTING THE PROCEEDINGS ON REMAND
       A.     Informed Discretion and Scope of Further Proceedings
              1.     John’s Contentions
       During the course of ruling from the bench, the trial court stated John “essentially
conceded that he was within the 200 yards, but stated that it was for legitimate purposes.
[¶] The restraining order does not make any exceptions for legitimate purposes. The
restraining order is very clear in its 200-yard prohibition and it doesn’t allow for
legitimate purposes.”
       John contends the trial court erred in failing to consider whether the acts alleged
were for a legitimate purpose. John contends the statutory definition of “harassment”
covers only conduct “that serves no legitimate purpose” and, in addition, the definition of
course of conduct expressly excludes constitutionally protected activity. (§ 527.6, subds.
(b)(1), (3).) John also contends the trial court ignored the terms of the restraining order



                                             31.
itself, which includes an exception stating the “stay-away order does not prevent you
from going to and from your home or place of employment.” John further contends his
acts in June and July of 2015 involving access to the pump and valves was authorized by
a temporary order issued in Fresno County Superior Court case No. 15CECG00967 that
was in effect from June 15, 2015, through July 6, 2015.
              2.     Applicable Legal Principles to Renewal Request
       As stated earlier, one of the principles defining an abuse of discretion addresses
whether the trial “ ‘court’s decision is influenced by an erroneous understanding of
applicable law.’ ” (Cooper, supra, 242 Cal.App.4th at p. 90.) Under that principle, “ ‘a
discretionary order based on an application of improper criteria or incorrect legal
assumption is not an exercise of informed discretion and is subject to reversal.’ ” (Ibid.)
Here, we consider whether the trial court’s renewal order was influenced by an erroneous
understanding of applicable law or was based on an incorrect legal assumption.
       The trial court’s discretionary authority to renew a restraining order is subject to
the principle that “[a]n injunction restraining future conduct is only authorized when it
appears that harassment is likely to recur in the future.” (Harris, supra, 248 Cal.App.4th
at p. 496, italics added.) We emphasize this test’s reference to “harassment,” a term
defined in section 527.6, subdivision (b)(3). The test does not ask whether it appears the
restrained party’s future conduct is likely to violate the terms of the original restraining
order. This distinction between harassment and the restrictions contained in the original
restraining order are significant in this case for two reasons.
       First, the fact that John’s past conduct may have violated aspects of the restraining
order that were unconstitutionally overbroad is not an appropriate basis inferring a
likelihood of future harassment because that conduct should not have been prohibited in
the first place and, moreover, it would not be prohibited if the restraining order was
renewed (with the necessary modifications to comply with constitutional requirements).



                                             32.
       Second, the trial court’s statements during the hearing show that it focused on
compliance with the literal term of the restraining order rather than the statutory
definition of harassment and whether harassment was likely to recur. The court stated:
“The restraining order does not make any exceptions for legitimate purposes. The
restraining order is very clear in its 200-yard prohibition and it doesn’t allow for
legitimate purposes.” These statements strongly support the inference that the trial court
was not applying the statutory definition of harassment, which refers to conduct “that
serves no legitimate purpose.” (§ 527.6, subd. (b)(3).) Consequently, the court’s
evaluation of John’s future conduct was not based on applicable law—namely, the
statutory definition of harassment. In addition, the court’s evaluation of John’s future
conduct was based on an assumption (or perhaps a determination) that the restraining
order satisfied all constitutional requirements. This assumption or determination was
incorrect. (See pt. II., ante.) This incorrect assumption or determination tainted the
court’s exercise of discretion, which means its decisions to renew the restraining order
and to deny John’s motion were “ ‘not an exercise of informed discretion and [are]
subject to reversal.’ ” (Cooper, supra, 242 Cal.App.4th at p. 90.)
       Accordingly, the decisions must be reversed and the trial court directed to
reevaluate Maria’s request to renew the restraining order. In other words, the request is
“at large” for further proceedings as if it had not been decided in December 2017. (See
Regents of University of California v. Public Employment Relations Bd. (1990) 220
Cal.App.3d 346, 356–357 [unqualified reversal leaves the case “ ‘at large’ ” for further
proceedings].)
              3.     John’s Motion to Modify
       In Yost v. Forestiere (2020) 51 Cal.App.5th 509 (Yost), this court provided an
overview of the expedited civil harassment restraining orders authorized by section 527.6
and discussed five safeguards adopted by the Legislature to offset the bluntness or



                                             33.
imprecision of the truncated procedure. (Yost, supra, at pp. 520–522.) One of those
safeguards allows either party to bring a motion to terminate or modify the restraining
order. (Id. at p. 522; see § 527.6, subd. (j)(1).)
       We interpreted section 527.6, subdivision (j)(1) as granting trial courts
discretionary authority to determine whether to modify or terminate a civil harassment
restraining order. (Yost, supra, 51 Cal.App.5th at p. 523.) Addressing the scope of that
discretion, we concluded the grounds for modification included, but were not limited to,
the grounds set forth in section 533 for the modification of an ordinary injunction. (Yost,
supra, at pp. 524, 526.) Those grounds are a material change in the facts, a change in the
law, or “the ends of justice.” (§ 533; see Yost, supra, at p. 526.) We further concluded
modification requests must be decided on a case-by-case basis after the trial court
considers the relevant circumstances. (Id. at p. 527.) We adopted the principle that
“when a trial court, after considering the relevant evidence presented, determines there is
no reasonable probability a particular act of harassment will be committed in the future,
the court has the discretion to modify the terms of the restraining order addressing that
particular act of harassment.” (Id. at p. 528.) We noted that this principle was not an all-
encompassing definition of the scope of the trial court’s discretion because the procedure
for modifying a restraining order allows the trial court to fine tune the order’s terms after
seeing how the order impacted the protected and restrained parties and their activities.
(Id. at p. 528, fn. 6.)
       In the context of this case, modification of the restraining order is an appropriate
mechanism for addressing the problems of the terms of the restraining order (1) being
unconstitutionally overbroad and (2) reaching activity that falls outside the statutory
definition of harassment. Here, the trial court explicitly ruled on John’s motion at the
December 13, 2017 hearing, stating: “[W]ith regard to Mr. Wash’s motion to modify or
terminate the restraining order[, t]he Court is going to deny that motion as provided for in
the earlier matter.” Thus, the court did not consider the order’s unconstitutionality as a

                                              34.
basis for modification or whether the terms of the restraining order prohibited activity
that fell outside the definition of harassment. Accordingly, as in Yost, the record reflects
the trial court was unaware or misunderstood the full scope of its discretionary authority
to modify the terms of the restraining order. (See Yost, supra, 51 Cal.App.5th at p. 530.)
As a result, its order denying John’s modification request was “ ‘not an exercise of
informed discretion and is subject to reversal.’ ” (Cooper, supra, 242 Cal.App.4th at p.
90.)
       In summary, the constitutional infirmities and the absence of an informed exercise
of discretion require the reversal of the renewed restraining order and a remand for
further proceedings addressing whether the restraining order should be renewed and, if
renewed, what its modified restrictions should be.
       B.     Recording Images
       The further proceedings conducted on remand must include the trial court’s
consideration of whether to modify the blanket restriction on recording images of
protected persons. Any modified restriction should eliminate the redundancy of the “or
otherwise intimidate” if that phrase remains repetitive, should avoid any unnecessary
impairment of John’s constitutional rights, and should allow for recording “that serves [a]
legitimate purpose” within the meaning of section 527.6, subdivision (b)(3) because such
recording is outside the definition of harassment. Stated in more specific terms, the court
must consider, without limitation, (1) whether the restriction on recording images of
protected persons is overbroad as applied within the orchard and (2) whether John has a
legitimate purpose for recording the image of Maria or her sons when they are in the
orchard, near his residence or involved with valves and pipes used to deliver water to the
orchard. Based on the record presented, John has made “a showing … that the ends of
justice would be served by” modifications narrowing the restrictions on his recording
images of protected persons because those restrictions impair his ability to protect his



                                             35.
interests in the orchard and his business. (§ 533.) Also, as noted in our decision
affirming the denial of a restraining order against Maria, recording images may have a
legitimate purpose and, thus, fall outside the statutory definition of harassment. (§ 527.6,
subd. (b)(3).) Therefore, the scope of the restrictions on John’s recording images of
protected persons must be considered on remand.
       C.     Exclusion of Relevant Evidence
              1.     Hearsay Objection
       John contends the trial court erred when it refused to allow his hearsay evidence.
He contends hearsay is allowed in hearings involving restraining orders issued under
section 527.6.
       During John’s testimony, Maria’s counsel objected to John’s stating what Maria’s
cousin or nephew Juanito said to John on the ground is was hearsay. John responded by
saying, “Hearsay is allowed in this type of hearing.” The trial court stated: “Mr. Wash, it
really is not, so I’m going to sustain the objection.” Later in the proceeding, the court
sustained hearsay objections to John’s testimony about (1) Guy Hutchins crying the first
time Maria yelled at him, (2) something Peggy Reimer told him, and (3) something the
sheriff or a sheriff’s deputy told him. In addition, the court sustained a hearsay objection
to reports from the sheriff’s office and a declaration by Guy Hutchins.
       Section 527.6, subdivision (i) states: “At the hearing, the judge shall receive any
testimony that is relevant, and may make an independent inquiry.” “This provision has
been interpreted to mean hearsay evidence, such as a declaration or police report, is
admissible during hearings conducted pursuant to section 527.6. (Duronslet v. Kamps
(2012) 203 Cal.App.4th 717, 728-729; see Kaiser Foundation Hospitals v. Wilson (2011)
201 Cal.App.4th 550, 557.) Under this less formal approach to the admission of
evidence, ‘[b]oth sides may offer evidence by deposition, affidavit, or oral testimony, and
the court shall receive such evidence, subject only to such reasonable limitations as are



                                             36.
necessary to conserve the expeditious nature of the harassment procedure set forth by …
section 527.6.’ ” (Yost, supra, 51 Cal.App.5th at p. 521.) Accordingly, the trial court
erred in excluding evidence or striking testimony based on the hearsay objections.
       We do not address whether the exclusions of hearsay evidence were prejudicial
because the matter is being remanded on other grounds. During the hearing on remand,
evidence should not be excluded because it is hearsay. (See Schraer v. Berkeley Property
Owners’ Assn. (1989) 207 Cal.App.3d 719, 733, fn. 6 [“Both sides may offer evidence by
deposition, affidavit, or oral testimony, and the court shall receive such evidence, subject
only to such reasonable limitations as are necessary to conserve the expeditious nature of
the harassment procedure set forth by [§] 527.6”].)
              2.     Declarations
       During the hearing, Maria objected to the admission of declarations of Peggy
Reimer and Guy Hutchins that John submitted. One objection asserted the declaration
had not been provided before the hearing. We do not address whether the declarations
were properly excluded on that ground because it is unlikely to arise on remand. In other
words, it is likely John will be able to serve and file any declarations he wishes to present
prior to the hearing on Maria’s renewal request and his motion to terminate or modify the
terms of the restraining order. (Cf. § 527, subd. (e) [party opposing preliminary
injunction may present affidavits if served at least two days prior to the hearing].)
       D.     Duration of Renewal
              1.     Scope of Appellate Review
       John’s opening brief raised two questions of statutory construction related to the
duration of the renewed restraining order. Statutory construction presents questions of
law subject to independent review. (Jauregui v. City of Palmdale (2014) 226
Cal.App.4th 781, 804.) We resolve these questions of law because they have been
presented upon appeal and they have a reasonable probability of arising again in the



                                             37.
further proceedings conducted on remand. (See Code Civ. Proc., § 43; Gerawan
Farming, Inc. v. Agricultural Labor Relations Bd. (2018) 23 Cal.App.5th 1129, 1240
[appropriate to provide direction on legal questions likely to recur].)
                2.     Issues Presented
         John’s first claim of error relating to the duration of the renewal period asserts the
maximum period of renewal is three years, not the five years imposed by the trial court.
His second claim of error asserts the renewal period begins to run from the expiration
date of the original restraining order, not the date the renewal order is entered.
                3.     Three or Five Years
         John argues the applicable renewal period for a restraining order issued in March
2014 is determined by the statute in effect on the issuance date and, in this case, that
version of the statute authorized renewals “for a duration of not more than three
additional years.” (Stats. 2013, ch. 158, § 1; former § 527.6, subd. (j)(1).) The change
from a maximum renewal period of three years to five years went into effect on July 1,
2014. (See Stats. 2013, ch. 158, §§ 1, subd. (y), 2; Legis. Counsel’s Dig., Assem. Bill
No. 499 (2013-2014 Reg. Sess.) [statute changed to “extend the order renewal period for
up to an additional 5 years”].) Since July 2014, the renewal period has remained five
years.
         In John’s view, applying the 2017 version of section 527.6 to the renewal order
made the statute retroactive. (See § 3 [“No part of [the Code of Civil Procedure] is
retroactive, unless expressly so declared”].) He raised this issue in the trial court when he
argued that nothing in the statute said it was retroactive.
         We note that retroactivity is not a simple concept. The California Supreme Court
stated “[t]he terms ‘retroactive’ and ‘prospective’ … are not always easy to apply to a
given statute.” (Quarry v. Doe I (2012) 53 Cal.4th 945, 955.) “In general, application of
a law is retroactive only if it attaches new legal consequences to, or increases a party’s



                                               38.
liability for, an event, transaction, or conduct that was completed before the law’s
effective date. [Citations.] Thus, the critical question for determining retroactivity
usually is whether the last act or event necessary to trigger application of the statute
occurred before or after the statute’s effective date. [Citations.] A law is not retroactive
‘merely because some of the facts or conditions upon which its application depends came
into existence prior to its enactment.’ [Citation.]” (People v. Grant (1999) 20 Cal.4th
150, 157.)
       The foregoing principles govern our determination of whether the statute was
retroactively applied to the facts of this case. Therefore, we consider whether the last act
or event triggering the renewal occurred before the statute’s effective date of July 1,
2014. This inquiry necessarily considers the legal principle that defines the criteria for
renewing a restraining order because this principle identifies the triggering event.
       As stated earlier, “restraining future conduct is only authorized when it appears
that harassment is likely to recur in the future.” (Harris, supra, 248 Cal.App.4th at p.
496; see Cooper, supra, 242 Cal.App.4th at p. 90 [reasonable probability of harassment
being repeated in the future].) Ordinarily, the assessment of a reasonable probability is
based on circumstances as they exist at the time of the renewal hearing. Such was the
case here. The trial court properly received evidence of events that occurred after the
issuance of the original restraining order, including events occurring after July 1, 2014.
This evidence includes Maria’s testimony and supporting photographs about events in
2016. Therefore, the version of the statute in effect in 2017 was not applied retroactively
in this case—that is, solely to facts in existence before July 1, 2014. Instead, the renewal
order was based on an assessment of current circumstances and whether a reasonable
probability of repeated wrongful acts existed at the time of the hearing. (See Burks v.
Poppy Const. Co. (1962) 57 Cal.2d 463, 474 [“a statute is not retroactive merely because
it draws upon antecedent facts for its operation”].) Perhaps if the renewal determination



                                             39.
had been based solely on events occurring before July 1, 2014, John would have had a
stronger argument about retroactivity.
       Consequently, under the facts of this case, we conclude the version of the statute
in effect in 2017 defined the authority of the trial court in renewing the restraining order,
not the version in effect when the initial restraining order was issued. Under the 2017
version, a restraining order “may be renewed, upon the request of a party, for a duration
of no more than five additional years .…” (§ 527.6, subd. (j)(1).) Therefore, the trial
court did not err when it interpreted the statute to mean the maximum renewal period was
five years.
              4.     Starting Date
       John’s second question of statutory interpretation pertains to the starting date of
the renewal period. John contends the renewal period should run from the expiration date
of the original restraining order, which in this case was March 20, 2017. Using this date,
John argues the renewed restraining order should expire on March 20, 2022, not eight and
a half months later on December 13, 2022. Maria’s appellate brief argued the maximum
renewal period was five years but did not address the specific question of the latest
allowable starting date for the five-year renewal period. We have located no case law
explicitly addressing the issue.10
       Statutory construction begins with the words of the statute. (People v.
Castillolopez (2016) 63 Cal.4th 322, 329.) Here, the relevant text in section 527.6
provides that “[t]he order may be renewed, upon the request of a party, for a duration of
no more than five additional years .…” (§ 527.6, subd. (j)(1).) This text does not
explicitly identify the starting point of the five-year period. From the language, it could


10     In Cooper, supra, 242 Cal.App.4th 77, the court did not address when the five-
year period began. The trial court exercised its discretion and renewed the restraining
order for five years from the date of the renewal hearing (June 17, 2014), which was held
before the expiration of the restraining order (July 15, 2014). (Id. at pp. 84, 88.)


                                             40.
be reasonably inferred that the five years is calculated from the expiration of the original
restraining order. Another reasonable interpretation emphasizes the action verb
“renewed” and calculates the five years from the date of that act—that is, the date the
court signs and files the renewed restraining order.
       Because conflicting inferences can be drawn from words used, we conclude the
statute is ambiguous. (Wells Fargo Bank, N.A. v. 6354 Figarden General Partnership
(2015) 238 Cal.App.4th 370, 381 [whether a statute is ambiguous is a question of law].)
Generally, statutory ambiguity is resolved by selecting the construction that comports
most closely with the apparent intent of the Legislature, seeking to promote the general
purpose of the statute and to avoid absurd consequences. (Conness v. Satram (2004) 122
Cal.App.4th 197, 202.)
       Here, the parties have presented no legislative history or other extrinsic sources
that might aid the interpretation of section 527.6. Therefore, our interpretation of the
provision addressing the duration of the renewal is based primarily on the wording of that
provision, read in context (i.e., considering the statute as a whole) and considering the
consequences of the competing interpretations. (Gutierrez v. Carmax Auto Superstores
California (2018) 19 Cal.App.5th 1234, 1250; see Wells v. One2One Learning
Foundation (2006) 39 Cal.4th 1164, 1190 [courts consider the consequences of a
particular construction, including its impact on public policy].)
       We conclude the use of “no more” and “additional” in the phrase “no more than
five additional years” most strongly supports the inference that the renewal period of five
years is added onto the period stated for the initial restraining order. Under this
interpretation, the maximum length of the renewal period is calculated by adding five
years to the original expiration date. As a result, the maximum operative period of a
renewed restraining order would be its initial period and “no more than five additional
years.” (§ 527.6, subd. (j)(1).)



                                             41.
       A consequence of this statutory construction is greater uniformity in the
application of the statute. First, the expiration date of the renewed restraining order is not
affected by any continuance of the hearing on the renewal request. As a result, applicants
are not rewarded if they obtain a continuance. Similarly, restrained parties are not
penalized if they seek a continuance. Second, the expiration date of the renewed
restraining order is not altered by when a renewal request is submitted “within the three
months before the order expires.” (§ 527.6, subd. (j)(1).) As a result, the protected party
has no incentive to wait until near the end of the period to bring a renewal request.
       On balance, we conclude the statute should be interpreted to mean a restraining
“order may be renewed … for a duration of no more than five additional years” from its
original expiration date. (§ 527.6, subd. (j)(1).) Applying this statutory interpretation to
the facts presented, we conclude the trial court erred in setting December 13, 2022, as the
expiration date of the renewed restraining order. Therefore, in the event the restraining
order is renewed after further proceedings on remand, the renewed order should expire on
or before March 20, 2022, which is no later than five years from the expiration date of the
initial restraining order.
                                      DISPOSITION
       The December 13, 2017 order renewing the restraining order and denying
appellant’s motion to terminate or modify civil harassment restraining order is reversed
and vacated. The matter is remanded to the trial court for further proceedings not
inconsistent with this opinion. If the matter is not otherwise resolved, the trial court shall
schedule and hold a hearing on Maria’s form CH-700 request to renew restraining order
and John’s motion to terminate or modify civil harassment restraining order after giving
the parties an opportunity to file amended papers, including supporting declarations and
requests for judicial notice. Upon the vacatur of the December 13, 2017 order renewing
the restraining order, Maria’s original restraining order shall be reinstated and shall



                                             42.
remain in effect until the trial court rules on Maria’s request to renew the restraining
order and John’s motion to terminate or modify.
       Appellant shall recover his costs on appeal.




                                             43.